THE WEITZ LAW FIRM, P.A. USDC SDNY

DOCUMENT

ELECTRONICALLY FILED

DOC #:
DATE FILED: 4/30/2021

 

April 29, 2021

VIA CM/ECF

Honorable Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 15D
New York, NY 10007-1312

Re: Velasquez v. New Jubilee News II, Inc.
Case 1:21-cv-01975-AT

Dear Judge Torres:
The undersigned represents the Plaintiff in the above-captioned matter.

The Initial Pretrial Conference in this matter is currently scheduled for May 6, 2021 at 10:00
a.m, in Your Honor's Courtroom. To date, the Defendants have not yet formally appeared and/or
answered in this matter. Though a firm has contacted the undersigned on behalf or 135 William
Street Associates, LLC, an attorney has not yet been retained. As such, in order to afford
additional time for the Defendants to formally appear and possibly engage in productive
subsequent settlement discussions, the undersigned hereby respectfully requests a 30-day
adjournment of next week’s Conference to a date most convenient to this Honorable Court.

Thank you for your consideration of this first adjournment request.
Sincerely,

By:_/S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com

GRANTED. The initial pretrial conference scheduled for May 6, 2021, is ADJOURNED to June 7, 2021, at
10:00 a.m. By June 1, 2021, the parties shall submit their joint letter and proposed case management plan.

SO ORDERED.

Dated: April 30, 2021 Z

New York, New York ANALISA TORRES
United States District Judge

 
